DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “at one” should read “at least one” in line 2.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “the connection port insert” should read “a connection port insert” in line 5.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “the connection port insert” should read “a connection port insert” in line 3.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  “).” in line 2 should read “.”.

Claim 26 is objected to because of the following informalities:  “23” in line 1 should read “24”.

Claim 36 is objected to because of the following informalities:  “the multiport” should read “the device” in line 3.  Appropriate correction is required.

Applicant is invited to correct any other antecedent or grammatical errors in the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the device being weatherproof. However it is unclear as to what weather the device is proofed from. Is it temperature, moisture, debris? Also it is unclear as to the extent the device is weatherproofed. For examining purposes examiner shall interpret as any covering of the internal ferrule 212 which houses an optical fiber to be weatherproofing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15, 19, 21 – 23, 27, 29 – 32, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pepe et al. (U.S. PG Pub. # 2015/0346436 A1).
	
	In Re claim 1, ‘436 teaches a device for making optical connections, comprising: a shell (220); at least one connection port (222) disposed on the device with the at least one connection port comprising an optical connector opening extending from an outer surface of the device into a cavity of the device and defining a connection port passageway (fig. 5); and at least one rotating securing feature (216) associated with the connection port passageway, wherein the at least one rotating securing feature is secured to the device along a rotational axis that is not aligned (its perpendicular) with a longitudinal axis of the at least one connection port.

	In Re claim 2, ‘436 teaches wherein the at least one connector port is formed from a first part and the at one rotating securing feature is secured to the first part (via 213, par. 0060).
	
	In Re claim 4, ‘436 teaches wherein the at least one rotating securing feature comprises at least one locking feature configured as a locking arm (216 is an arm).

	In Re claim 5, ‘436 teaches wherein the locking arm is canted to a forward position (fig. 5 shows 216 angled from horizontal and vertical to a forward position).


	In Re claim 6, ‘436 teaches a device for making optical connections, comprising: a shell (220);Page 26 of 31Attorney Docket No.: HI17-125 at least one connection port (222) comprising an optical connector opening extending from an outer surface (right side surface of 220, fig. 5) of the device into a cavity and defining a connection port passageway; and at least one rotating securing feature (216) associated with the at least one connection port passageway, and the at least one rotating securing feature comprises a locking feature having at least one locking arm (216 which has 213).
	
	In Re claim 7, ‘436 teaches wherein the connection port passageway comprises a pre-locking protrusion (stepped area as annotated below).

	In Re claim 8, ‘436 teaches wherein the locking arm is canted to a forward position (fig. 5 shows 216 angled from horizontal and vertical to a forward position).

	In Re claim 9, ‘436 teaches wherein the at least one rotating securing feature comprises a pivot point (about where 2165 meets 211, par. 0046) and at least one cantilevered arm (fig. 5).


	In Re claim 11, ‘436 teaches a device for making optical connections, comprising: a shell (220); at least one connection port (222) comprising an optical connector opening extending from an outer surface (right side of 220) of the device into a cavity and defining a connection port passageway, the connection port passageway comprising a pre-locking protrusion (stepped side of 222 or 240); and at least one rotating securing feature (216) associated with the connection port passageway.

	In Re claim 12, ‘436 teaches wherein the at least one rotating securing feature is secured to the device along a rotation axis that is not aligned with a longitudinal axis of the at least one connection port (they are perpendicular to one another).

In Re claim 13, ‘436 teaches a device for making optical connections, comprising: a shell (220); at least one connection port (222) comprising an optical connector opening extending from an outer surface (side surface of 240) of a connection port insert (240) defining a connection port passageway, and the connection port passageway comprising a pre-locking protrusion (stepped side of 222 or where 213 engages 220); and at least one rotating securing feature (216 as it rotates with respect to 211 from and end that pivots, par. 0004) associated with 

[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    123
    209
    media_image1.png
    Greyscale
	

stepped side

	 In Re claims 14 and 15, ‘436 teaches at least one optical fiber (par. 0060) being aligned and routed from the at least one connection port toward an input connection port (from left side of 240 to left side surface of 220); wherein the input connection port is configured as a single-fiber input connection or a multi-fiber input connection (fig. 9).

	In Re claim 19, ‘436 teaches at least one adapter (212 or unidentified sleeve within bore where 212 resides) aligned and received at a rear of the at least one connection port.

	In Re claim 21, ‘436 teaches a connection port insert (adjacent port 222) comprising at least one adapter (interior portion of 220 where an adjacent ferrule 212 resides) integrally formed with the connection port insert (fig. 9).



	In Re claim 23, ‘436 teaches wherein the shell is formed from more than one component (another 240 and 221).

	In Re claim 27, sidewalls of 221, 221 and boot (not labeled) provide weatherproofing to the internal ferrule 212 and optical fiber within ferrule 212.

	In Re claim 29, ‘436 teaches detent locking features as claimed (213, par. 0060).

	In Re claim 30, ‘436 teaches a mounting feature (another of 240).

	In Re claim 31, ‘436 teaches a passthrough port (another of 222).

	In Re claim 32, ‘436 teaches

	In Re claims 36 and 37, ‘436 teaches the multiport being a wireless device (RFID par. 0065) for transmitting or receiving wireless signals and further comprising electronics (par. 0065) disposed within the device.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote et al. (U.S. PG Pub. # 2014/0348467 A1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 20 and 24 – 26, 32 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pepe et al. (U.S. PG Pub. # 2015/0346436 A1).
	In Re claims 20, 24 – 26 and 35, ‘436 teaches the device of claim 13 and a first opening of the shell (an adjacent 222) and a connector (210) being an SC footprint (par. 0044).

	‘436 is silent to a connection port insert, the connection port insert being sized so that a portion of the connection port insert fits into the first opening of the shell; 
at least one rear connector disposed at a rear of the connection port passageway; 
wherein the at least rear connector comprises a rear connector ferrule; 
and a dust cap.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach another connection port insert (210) with ferrule (212) to the adjacent opening (222) and to the opposing side as a rear connector so as to allow for complete optical connections on all ports (222) of shell (220) whereby at least one other of connection port insert (210) is a dust cap as it restricts dust from entering and an adjacent (222) thus creating a robust multichannel system for use in mass telecom with versatile use. 

. 

Claims 14, 16 – 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (U.S. PG Pub. # 2014/0348467 A1) in view of Imaizumi et al. (U.S. PG Pub. # 2010/0074578 A1).

	‘467 teaches the device of claim 13 but is silent to at least one optical fiber being aligned and routed from the at least one connection port toward an input connection port; 
wherein the input connection port further comprises an input tether; and 
wherein the input tether further comprises a furcation body;
 wherein the input tether is terminated with a fiber optic connector; 
and an optical splitter.

‘578 teaches an optical fiber (187) being routed (fig. 17) from a connection port (185) to an input connection port which is furcation body (151) with an input tether (fiber from 151 to 184) that is terminated with a fiber optical connector (184).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHAD H SMITH/            Primary Examiner, Art Unit 2874